DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration 
2. 	The applicant's oath/declaration had been reviewed by the Examiner and is found to conform to the requirements prescribed in 37.C.F.R.1.63.

Foreign Priority
3. 	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
4.	The information disclosure statement (IDS) was submitted on 12/14/20. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the Examiner.

Response to Applicant’s Restriction/Election Response
5.	Applicant’s election without traverse of the Species I (Figs. 1-2) corresponding to claims   1-5 and 7-8 in the reply filed on 08/04/21 has been acknowledged. 
	Therefore, the Examiner will examine on merits the elected claims 1-5 and 7-8.
	Moreover, the non-elected claims 6 and 9 have been considered as withdrawn claims.
The election of Species requirement is now deemed proper and is therefore made FINAL.

Claim Objections
6.	Claim 7 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 7.  See MPEP § 608.01(n).  
	Dependent claim 7 depends from both independent claims 1 and 6, which is considered as a multiple dependent claim, which is improper, since a dependent claim can only depend from a single independent claim or a single dependent claim.
	Furthermore, please note that independent claim 6 has been considered as the withdrawn claim as discussed above.
	Therefore, a correction will be required, at least by cancelling either one of recited “the encoding device according to claim 1; and” or “;and the inspection device according to claim 6”.
Accordingly, the dependent claim 7 has been examined on merits by excluding independent claim 6 dependency, since the claim 6 has been considered/treated as non-elected withdrawn claims as discussed above with respect to “Response to Applicant’s Restriction/Election Response”. 

Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  

8.	The following is a quotation of (AIA ) 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claims 1 and 7-8 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Martemyanov et al (2005/0276323 A1) in view of Yokozeki (2015/0146010 A1), Doron  (10,616,620 B1), and Han (2011/0150072 A1).
Regarding claims 1 and 8, Martemyanov et al discloses an encoding device that compression-encodes a plurality of images of a structure including a first image and a second image and being captured at mutually different times to measure local displacement of the structure, the encoding device comprising: 
an inputter (Fig. 2, Input frame pixels) that receives input of a (third) region/area in the first image/frame; 
a determiner (46) that performs motion estimation, between the first image/frame and the second image/frame, on each of regions/areas obtained by dividing a (third) region/area (into blocks) in the first image, and determines, as a first region/area to be used to measure local displacement (motion vector) of an object (an object can be a structure) (Fig. 2; paras. [0041], [0005]); and
an encoder (30) that encodes the image/frame including at least the first region/area (Fig. 2; para. [0041]).
 
the inputter that receives input of a third region in the first image from a user; 
the region/area including the region/area having a degree of reliability of the motion estimation higher than a threshold degree of reliability from among the regions/areas; and 
the encoder that encodes the first region/area using a first parameter and encodes a second region different from the first region using a second parameter, 
wherein the first parameter is a coding parameter yielding less loss (lossless) of image information due to lossy compression than the second parameter. 
However, Yokozeki teaches object detecting apparatus and image capturing apparatus/method for controlling object detecting apparatus comprising 
a region/area including a region/area having a degree of reliability higher than a threshold degree of reliability from among the regions/areas, in order to determine the region/area is the predetermined object from an image, thereby detecting an object with stability while reducing false detection from an image with large distortion (abs.; paras. [0061], [0067], [0074-0075]).
Furthermore, Doron teaches low bitrate encoding of video comprising an encoder that encodes a first region/target area using a first parameter and encodes a second region/remaining area different from the first region using a second parameter, in order to implement low bitrate encoding of video to support live streaming over a high latency and low bandwidth network (abs.; col. 1, lines 42-55 and 36-38).
Moreover, Han teaches video encoding/decoding apparatus/method comprising: 
an inputter (Figs. 2-3, Input image) that receives input of an image;
selecting at least one region/area (12) in the video frame/image, wherein the region/area is desired by an user or a contents provider or from which information should not be lost, in an image (10) can be encoded in a lossless (less loss) mode and the other region/area (14) can be encoded in a lossy mode, wherein the divided regions/areas are encoded in the lossless mode and the lossy mode, respectively (step S6) (Figs. 1 and 5; paras. [0007], [0070]);
wherein the region/area indication information identifies the at least one region/area, and In the H.264, a bypass flag and a quantization coefficient QP are used to switch the lossy mode and the lossless mode to each other (e.g. bypass flag syntax), wherein the entropy-coding section may entropy-code information on the lossless-mode QP range determined by the lossless-mode QP range determining section to generate a bitstream, thereby reducing an amount of bit necessary for switching the lossy mode and the lossless mode by designating a corresponding/respective quantization range (abs.; paras. [0008], [0024]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the encoding apparatus/method as taught by Martemyanov et al to incorporate/combine all of Yokozeki, Doron, and Han et al's teachings as above so that the inputter receives input of the third region in the first image from a user, the region/area including the region/area having the degree of reliability of Martemyanov et al’s motion estimation higher than the threshold degree of reliability from among the regions/areas, and the encoder encodes the first region/area using the first parameter and encodes the second region different from the first region using the second parameter, wherein the first parameter is the coding parameter yielding less loss (lossless) of image information due to lossy compression than the second parameter, in order to detecting an object with stability while reducing false detection from an image with large distortion, reduce an amount of bit necessary for switching the lossy mode and the lossless mode by designating a corresponding/respective quantization range, and implement low bitrate encoding of video to support live streaming over a high latency and low bandwidth network. 
Regarding claim 7, Martemyanov et al discloses the encoding device that obtains a bitstream (Coded Bitstream) including the plurality of images/frames (from Input frames) encoded by the encoding device (Fig. 2; paras. [0029-0030]).

10.	Claim 2 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Martemyanov et al (2005/0276323 A1), Yokozeki (2015/0146010 A1), Doron  (10,616,620 B1), and Han (2011/0150072 A1) as applied to claim 1 above, and further in view of HAN et al (2010/0231802 A1).
Regarding claim 2, the combination of cited references as above does not seem to particularly disclose, wherein the degree of reliability of the motion estimation is a value based on a sum of squared differences (SSD) in block matching between the first image and the second image.  
However, HAN et al teaches system/method for carrying out reliability classification for motion vectors in a video comprising a block matching error that can be expressed by a sum of squared differences (SSD) in block matching between a first (current) image and a second (reference) image, so as to generate the block matching error for the specified block and carry out reliability classification for motion vectors (abs.; para. [0030]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the encoding apparatus/method as taught by Martemyanov et al to incorporate/combine HAN et al's teaching as above so that the degree of reliability of the motion estimation is a value based on the sum of squared differences (SSD) in block matching between the first image and the second image, so as to generate the block matching error for the specified block and carry out reliability classification for motion vectors.

11.	Claim 3 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Martemyanov et al (2005/0276323 A1), Yokozeki (2015/0146010 A1), Doron  (10,616,620 B1), Han (2011/0150072 A1), and HAN et al (2010/0231802 A1) as applied to claim 2 above, and further in view of Kobayakawa et al (10,616,588 B1).
Regarding claim 3, Martemyanov et al discloses the determiner as discussed above.
Furthermore, HAN et al teaches extracting an image feature amount from at least one of the plurality of images/frames (102, 1002) (Fig. 1; para. [0027]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing all of teachings as above to realize/recognize that the determiner extracts the image feature amount from at least one of the plurality of images, for substantially the same reason/rational as discussed above.
The combination of cited references as above does not seem to particularly disclose,
the determiner determines a region having an image feature amount greater than a threshold feature amount as the first region.
However, Kobayakawa et al teaches encoding processing apparatus/method comprising a determiner that determines a region having an image feature amount greater than a threshold feature amount (S122, S152, S154) as the first (moving) region (S124, S156), thereby determining the particular/specified region as the moving (non-static) region, and encoding the specified image region which has the correlation, so as to enable a reduction in the amount of operations (abs.; Figs. 9-10; col. 10, lines 52-67; col. 11, lines 13-56; col. 2, lines 48-51; also see Kobayakawa et al’s claim 4).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the encoding apparatus/method as taught by Martemyanov et al to incorporate/combine Kobayakawa et al's teaching as above so that the determiner determines a region having an image feature amount greater than a threshold feature amount as the first region, thereby determining the particular/specified region as the moving (non-static) region, and encoding the specified image region which has the correlation, so as to enable a reduction in the amount of operations.

12.	Claim 4 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Martemyanov et al (2005/0276323 A1), Yokozeki (2015/0146010 A1), Doron  (10,616,620 B1), Han (2011/0150072 A1), HAN et al (2010/0231802 A1), and Kobayakawa et al (10,616,620 B1) as applied to claim 3 above, and further in view of Yanagihara et al (2005/0157786 A1).
Regarding claim 4, the combination of cited references as above does not seem to particularly disclose, wherein the image feature amount is a high frequency component amount.
However, Yanagihara et al teaches method for digital signal conversion device comprising an activity calculating section for calculating the activity for each macroblock from the luminance component of the DCT coefficient(s), and an image feature is calculated by using the maximum value of the AC value of the DCT coefficient, wherein the existence of fewer high-frequency components indicates a flat (static or no activity) image, thereby enabling less deterioration in signals by reducing the quantity of arithmetic processing of the data quantity of signals (abs.; paras. [0319], [0024]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the encoding apparatus/method as taught by Martemyanov et al to incorporate/combine Yanagihara et al's teaching as above so that the image feature amount is the high frequency component amount, in order to utilize high-frequency components for the image feature that indicates a non-flat (motion or non-static) activity, thereby enabling less deterioration in signals by reducing the quantity of arithmetic processing of the data quantity of signals.

13.	Claim 5 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Martemyanov et al (2005/0276323 A1), Yokozeki (2015/0146010 A1), Doron  (10,616,620 B1), Han (2011/0150072 A1), HAN et al (2010/0231802 A1), and Kobayakawa et al (10,616,620 B1) as applied to claim 3 above, and further in view of Raveendran (2005/0276505 A1).
Regarding claim 5, the combination of cited references as above does not seem to particularly disclose, wherein the image feature amount is an edge amount. 
However, Raveendran teaches apparatus/method for image enhancement for low bit rate video compression comprising performing edge activity measurement, in order to avoid blurring of edge features (para. [0025]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the encoding apparatus/method as taught by Martemyanov et al to incorporate/combine Raveendran's teaching as above so that the image feature amount is the edge amount, in order to avoid blurring of edge features.

Conclusion 
14. 	The prior art made of record is considered pertinent to Applicant's disclosure.
A) 	Chou et al (2015/0092855 A1), Skip thresholding in pipelined video encoders.
B)	Kobayashi (2017/0127078 A1), Moving image encoding apparatus/method and image capturing apparatus.
B)	Ryuto et al (2008/0304718 A1), Device/method for creating photo-album.
 
15.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

16.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


17.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/SHAWN S AN/Primary Examiner, Art Unit 2483